183 S.E.2d 669 (1971)
279 N.C. 482
STATE of North Carolina
v.
John Henry TINSLEY.
No. 75.
Supreme Court of North Carolina.
October 13, 1971.
*670 Robert Morgan, Atty. Gen., by R. S. Weathers, Asst. Atty. Gen., for the State.
John D. Church, Shelby, for defendant appellant.
HIGGINS, Justice.
In the present condition of the record, the only question of law or legal inference presented is whether error of law appears upon the face of the record proper. State v. Dawson, 268 N.C. 603, 151 S.E.2d 203; Strong's North Carolina Index, 2d, Vol. 3, Criminal Law, XII. Appeal and Error, § 146, p. 87.
Careful review shows a valid indictment, the presence of the defendant before the court represented by counsel and a valid plea of guilty entered after extended inquiry. Error is neither shown nor suggested by anything that appears upon the face of the record. Ordinarily, in criminal cases the record proper consists of (1) the organization of the court, (2) the charge (information, warrant or indictment), (3) the arraignment and plea, (4) the verdict, and (5) the judgment.
This case fits the pattern described in State v. Darnell, 266 N.C. 640, 146 S.E.2d 800: "This case is a fair example of the manner in which that unlimited right (of appeal) is now being perverted at the whim of those who have nothing to lose. An indigent defendant has only to say "I appeal,' and the county is required to furnish him with counsel, "transcript and records * * * for * * * appellate review.'" In all likelihood, some "prison lawyer" has advised the defendant that his having been tried on the robbery charge which constituted an essential element of his first degree burglary charge, he is now shielded from the capital offense and has nothing to lose by the appeal. State v. Birckhead, 256 N.C. 494, 124 S.E.2d 838; State v. Bell, 205 N.C. 225, 171 S.E. 50.
A careful review of the record proper fails to disclose either error of law or of legal inference.
No error.